Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.2 THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com CONSENT I HEREBY CONSENT to the inclusion of my name in connection with the amended Form S-1/A-2 Registration Statement filed with the Securities and Exchange Commission as attorney for the registrant, Terrasol Holdings Ltd. DATED this 20th of November, 2008. Yours truly, The Law Office of Conrad C. Lysiak, P.S. By: CONRAD C. LYSIAK Conrad C. Lysiak
